Exhibit 10.2

AMENDMENT

THIS AMENDMENT is made as of the 31st day of July 2006 to the Employment
Agreement between Roger Jeffs, Ph.D. (“Executive”) and United Therapeutics
Corporation dated November 29, 2000, as previously amended (the “Agreement”).

WHEREAS, the parties desire to amend the Agreement as provided below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend the Agreement as
follows:

1.  Term of the Agreement.  The first sentence of Section 10(c) of the Agreement
presently provides as follows:

Executive agrees not to accept employment from, nor render services in any
capacity for, nor have any other business relationships with, nor engage in any
business activity in which it would be useful or helpful to Executive or others
with whom he is associated for Executive to use or disclose Confidential
Information of the Company with, a person or entity engaged in a business
located anywhere in the world which directly competes with the Company’s then
existing or planned business a period of one (1) year following Executive’s last
receipt of compensation from the Company, whether the termination of Executive’s
employment by either party was with or without Cause.

In order to increase the term of Executive’s non-competition agreement with
United Therapeutics Corporation, the foregoing first sentence of Section 10(c)
shall be replaced in its entirety with the following provision:

Executive agrees not to accept employment from, nor render services in any
capacity for, nor have any other business relationships with, nor engage in any
business activity in which it would be useful or helpful to Executive or others
with whom he is associated for Executive to use or disclose Confidential
Information of the Company with, a person or entity engaged in a business
located anywhere in the world which directly competes with the Company’s then
existing or planned business a period of two (2) years following Executive’s
last receipt of compensation from the Company, whether the termination of
Executive’s employment by either party was with or without Cause.

2.  Effect.  No other provisions of the Agreement shall be affected by this
Amendment, and all other provisions of the Agreement shall remain in full force
and effect.

In witness whereof, the parties have executed this Amendment effective as of the
date first written above.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Roger Jeffs

 

/s/ Alyssa Friedrich

 

 

Roger Jeffs, Ph.D.

 

Alyssa Friedrich

 

 

 


--------------------------------------------------------------------------------